 FASHIONTIME LTD.403Fashiontime Ltd. and Anti-Racist Garment Workers'Union. Case 21-CA-18155June 5, 1981DECISION AND ORDEROn November 18, 1980, Administrative LawJudge Roger B. Holmes issued the attached Deci-sion in this proceeding. Thereafter, ARL, Inc.,'filed exceptions, and the General Counsel filed ananwering brief to the exceptions.2The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, FashiontimeLtd., Los Angeles, California, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.ARL, Inc.. asserts that it is a third party to the dispute between Fa-shiontime Ltd. and Anti-Racist Garment Workers' Union inasmuch as itpurchased the assets of Fashiontime Ltd.. Respondent herein. on January28, 1980, and is currently operating the business formerly known as Fa-shiontime Ltd.2 In the answering brief, the General Counsel in effect moved to strikeARL, Inc.'s exceptions for failure to comply with the provisions of Secs102.46, 102.112, and 102.113 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended. Alternatively, the General Coun-sel requests that the Board accept the answering brief submitted to theBoard by the General Counsel on January 13, 1981. Although ARL.Inc.'s exceptions do not conform in all particulars with the abo'e-citedsections of the Board's Rules and Regulations. we deem them acceptableconsidering that ARL Inc.. was not a party to the unfair labor practicescommitted by Respondent. Accordingly, the General Counsel's motion tostrike is denied General Counsel's brief in response to the exceptions isaccepted.DECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this case was filed on Sep-tember 5, 1979, by Anti-Racist Garment Workers' Union,herein referred to as the Union. (See G.C. Exh. (a).)The Regional Director for Region 21 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel of theBoard, issued on October 26, 1979, a complaint andnotice of hearing against Fashiontime Ltd., herein re-ferred to as the Respondent or the employer. (See G.C.Exh. I(c).)The General Counsel's complaint alleges that the Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National Labor256 NLRB No. 67Relations Act, herein called the Act. The Respondentfiled an answer to the General Counsel's complaint, andthe Respondent denied that it had committed the allegedunfair labor practices. (See G.C. Exh. I(e).)The hearing was held before me on August 26, 1980,at Los Angeles, California. The time for filing post-hear-ing briefs was set for September 30, 1980. Both the coun-sel for the General Counsel and the attorney for the Re-spondent prepared and filed briefs which have been con-sidered.FINDINGS OF FACTI. THE EMPLOYERAt all times material herein, the Respondent has beenengaged in the business of providing sewing services formanufacturers in the garment industry. The Respondent'sfacility has been located at 106 East Adams Boulevard inLos Angeles, California.In the course and conduct of its business operations,the Respondent annually provides services valued inexcess of $50,000 to manufacturers located within theState of California, which manufacturers, in turn, annual-ly sell and ship goods valued in excess of $50,000 direct-ly to customers located outside the State of California.In view of the foregoing admitted facts, and the entirerecord herein, I find that the Respondent has been at alltimes material herein an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.II. THE UNIONIt was stipulated at the hearing that the Union hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act. In viewof the foregoing, and the entire record in this case, I findthat fact to be so.Ill. THE WITNESSESIn alphabetical order by their last names, the followingseven persons appeared as witnesses at the hearing of thisproceeding:Angela Castillo is the alleged discriminatee in this case.Gloria Cruz is a supervisor of the Respondent. Cruzwas first employed by the Respondent in 1966.Raul Fernandez worked for the Respondent as asewing machine operator from April 1979 until June 10,1980, when he was laid off for lack of work.Joseph Goldfarb was a supervisor for the Respondentfrom February 1978 until the first part of December1979. At the time of the hearing, Goldfarb was self-em-ployed in a retail business.Barbara Hertz has been an organizer for the ChargingParty for the past 2 years.Louis Lesser became affiliated with the Respondent inSeptember 1978. Lesser was a managing partner of theRespondent until January 1980. At the time of the hear-ing, he described his status as follows: "I am a partner ofa partner of the partnership that owns the stock of thecorporation."Fashiontime Ltd. and Anti-Racist Garment Workers'FASHIONTIME LTD 403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDRamiro Vallejo was employed by the Respondent as asupervisor from 1975 until about 5 months prior to thetime of the hearing in this proceeding.Credibility ResolutionsThere are significant conflicts between the testimonygiven by the witnesses called by the General Counseland the testimony given by the witnesses called by theRespondent.In particular, the testimony of Castillo differs substan-tially from the testimony offered at the hearing by Val-lejo, Goldfarb, and Lesser. In addition, the testimony ofFernandez conflicts with a portion of the testimonygiven by Cruz. In such circumstances, it is necessary tomake a decision as to which one of the conflicting ver-sions of the events is credible. In doing so, I have givenconsideration in this case to the demeanor of the wit-nesses while they were on the stand, their ability torecall past events, the various positions occupied by thewitnesses at the times relevant to the issues in this caseand their possible interest in the outcome of the litiga-tion, the inherent probabilities in the accounts whichthey gave, and the weight of the evidence.After considering the foregoing, I have found the testi-mony of both Castillo and Fernandez to be credible. Iam persuaded that they related the facts truthfully andaccurately. Therefore, I will rely on their versions inmaking the findings of fact herein.Having accepted the testimony given by Castillo, itfollows that I cannot accept as accurate and reliable thetestimony of witnesses who gave versions which are in-consistent with her account and contradictory to herversion. As pointed out above, the testimony given byVallejo, Goldfarb, and Lesser fall into that category. Ac-cordingly, I have not credited nor relied on their ver-sions in making the findings of fact. Particularly uncon-vincing was the assertion by the Respondent's witnessesthat numerous and repeated verbal warnings were givento Castillo for several months prior to her termination,because of numerous and repeated complaints regardingCastillo's inspection work by the Respondent's onlymajor customer, which provided 80 to 85 percent of theRespondent's gross income during that period of time.Yet, in the Respondent's version, the Respondent notonly tolerated for months Castillo's alleged continuouspoor performance, which the Respondent was told couldcause the loss of its only major customer, but also theRespondent gave Castillo a 25-cent-an-hour wage in-crease just 2 weeks before her termination. Castillodenied receiving such warnings, and I accept her versionas accurate.Cruz acknowledged at the hearing that she was awarethat the Union had earlier distributed a leaflet which re-quested, as a contract demand, that Cruz and two othersupervisors be terminated by the Respondent. I haveconsidered that fact, but I will base certain findings offact on portions of her testimony which do not conflictwith Fernandez' account. In particular, I will rely onCruz' account of her reaction to the speech given by At-torney Lopez and her conversation with Lesser regard-ing it.In view of the parties' stipulation regarding the statusof the Charging Party as a labor organization, the brieftestimony given by Hertz no longer raises issues in thiscase.The Employment of CastilloCastillo worked for the Respondent from July 1975until July 20, 1979, when she was terminated. When shestarted working for the Respondent, Castillo performedrepair work. Then for approximately 2-1/2 years prior tothe end of her employment, she performed the duties ofa final inspector. While she used the term "supervisor" atthe the hearing to describe her title, it was made clearthat she meant that she supervised the completion of herjob as an inspector of finished work, as distinguishedfrom a statutory supervisor of employees. During herentire period of employment by the Respondent, Castillowas never laid off from work prior to her termination.At the time of her termination, she was earning $3.75 anhour.Castillo was one of three inspectors employed by theRespondent. The other two inspectors were identified byher as being Betty and Rosa. According to Castillo, Rosahad been hired by the Respondent as an inspector about6 months before Castillo was terminated. She said thatVallejo had stated that Rosa was not producing enoughwork, and Vallejo gave some of Rosa's work to Castilloto inspect.The garments produced by the Respondent includedpants, jackets, and skirts. When the inspectors found gar-ments which needed repair work, those garments initiallywere not put in the same place. However they were bun-dled together according to the type of repair needed.For example, Castillo explained, "This one is for hem-ming, this one is for buttonhole, this one is for button."After the final inspection of the garments had been madeby the three inspectors, the garments were placed to-gether on a rack. The garments were not segregated ac-cording to the inspector who had examined the gar-ments. There was no way to identify which one of thegarments on the rack had been examined by a particularinspector.The Domino account was a major customer of the Re-spondent. Domino used the "Tomboy" label on its gar-ments. Joann Bogiala was a quality control inspector forDomino. She visited the Respondent's plant to examinethe garments being made for the Domino account. Cas-tillo observed Bogiala look at garments as they camefrom the pressers prior to the time that the final inspec-tors were supposed to examine the garments. She alsoobserved Bogiala show certain garments, which hadbeen incorrectly made, to Vallejo, who told Bogiala thatthe garments would be repaired. However, Castillo saidthat the garments were subsequently shipped by the Re-spondent without the repairs being made.Sometimes when Bogiala came to the Respondent'splant, the inspectors had put aside the garments beingmade for the Domino account. Those garments had notyet been inspected "because we had another job, anotherjob that was needed...." Castillo observed that Bo-giala would check those garments to determine what was FASHIONTIME LTD.405wrong with them before they were inspected. Then,when those garments were inspected, Castillo explained,"[W]e would notify them, but they didn't do anything,and the work would leave like that."Prior to her last raise in pay, Castillo was earning$3.50 an hour. She asked Vallejo to help her get a raise.She told him that she had been working for a long time.According to her, Vallejo replied, "Well, I am going tosee to it that I am going to help you get the raise." Val-lejo further told her, "That he agreed that I should begiven a raise, because my work came out all right."Castillo also spoke with Lesser regarding a raise. Shestated, "Well, I asked him whether he liked my work,and he said, 'Yes.' I said, 'You like?' And he says, 'Yes,your work is very good."'During the time of her employment by the Respond-ent, Castillo received no warnings about her inspections,and no one connected with the Respondent ever indicat-ed to her that her inspections were not properly done.The Events About 15 Days Before the Terminationof CastilloUnion representatives carrying picket signs walked upand down in front of the Respondent's factory, and theyhanded out union bulletins to employees as they left theRespondent's doorway at 4 p.m. Castillo spoke with rep-resentatives of the Union about three or four times.About 15 days before the termination of Castillo, Cas-tillo took a union bulletin from one of the female unionrepresentatives who was outside the Company's door.The Union's bulletin contained a union authorizationcard. Castillo signed the union authorization at that time,and she returned it to the union representative. WhileCastillo was signing the union document, she observedVallejo and Goldfarb come out of the Respondent'sdoor. However, as soon as they appeared to see Castillo,they went back inside the doorway.The Events the Next DayThe next day Castillo gave four or five union authori-zation cards to employees at work. However, she statedthat, to her knowledge, no one from management at thattime observed her handing out the union bulletins.During the morning breakfast time that same day, Cas-tillo was with three other employees. The other employ-ees present were Esperanza, Tere, and Guillermina.Esperanza was handing a paper from the Union to Cas-tillo. At that point, Vallejo said to show the paper tohim. Esperanza replied that she would not give the paperto Vallejo because he "earned good money," and he didnot want the others to earn more.Subsequently that morning, Castillo saw Vallejo show-ing one of the union bulletins to Lesser.The Conversation Between Vallejo and Castillo onthe Following DayAbout 10 a.m. on the following day Vallejo spokewith Castillo at the Respondent's plant. She testified,"He told me not to be getting involved in f- things, be-cause that wouldn't help me or anybody else."On that occasion Vallejo also told her, "Well, that hewas not in agreement with that; that the boss had foundout that all of us were getting into the Union, and theperson that was doing that, he had orders to take themout."In addition to the foregoing, Vallejo also told Castillo,"That the man had already been told that there was a lotof them, especially me; that I was handing out pamphletsor bulletins."The Meeting With Employees at which Lesser andAttorney Lopez SpokeA few weeks after the union organizational campaignhad started, the Respondent held a meeting of its em-ployees at the 2 o'clock break inside the Respondent's fa-cility. Lesser and Attorney Gloria Yda Lopez spoke tothe employees at the meeting. Lesser spoke in the Eng-lish language, and Attorney Lopez translated what hesaid from the English language to the Spanish language.Then, Attorney Lopez spoke to the employees in theSpanish language and distributed a document to them.(See G.C. Exh. 2(a), which is a copy of the document,and see G.C. Exh. 2(b), which is an English translationof the wording on the document which was written inSpanish.)According to Fernandez, the following took place atthe meeting:Well, first, the boss, Louis Lesser, said that-heintroduced the lady attorney and said he hadbrought this lady attorney over to help us to settlepapers for residency in this country. After that, ofcourse the boss would speak, and then the lady at-torney would translate. Then the boss continuedtalking and said the situation at work was very diffi-cult because the companies that gave him workwere closing, and that the situation was very diffi-cult, and due to this, he could not give us a raise inwages. And after that, he said that because of that itwas very dangerous to pay attention to the onesfrom the Union, because they made exaggeratedpromises that they were never going to keep upwith, but that if the workers wanted the Union, thatthe last word was his, and if he did not want toaccept the Union, there was no law that wouldforce him to do it.But in spite of that, he said, "I want to help you,and that is why I have brought this lady attorney.The help that I am going to give you is that I amgoing to pay you the first hearing that you willhave with this lady attorney, so that you can settleyour papers for residency."I don't recall something else, but at the last, hesaid that the lady attorney also wanted to say somewords to us; to pay attention. And the lady attorneyspoke after that.Immediately following the remarks by Lesser, Attor-ney Lopez spoke to the employees in the Spanish lan-guage. According to Fernandez, the following tookplace:FASHIONTIME LTD. 405 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDWell, the lady attorney said that the boss, Lesser,had taken her there because he had a problem withthe Anti-Racist Union; that she had enough experi-ence in this type of thing, because she worked forseveral companies, and she was also willing to helpus. She said that the majority of the workers in thatfactory came from Latin-America, where we livedin a very bad situation, and that now we are betterthan we were over there, and that is why we hadno reason to be complaining, and she repeated whatthe boss had said about that the Union only makesfalse promises; that the only thing the Union wantsis to obtain money from workers to make them-selves rich, but at the end, they were not going togain anything with the Union; first, because orga-nizing a union meant a lot of work, it takes a lot oftime, and she said that the Union promised the em-ployees that if they signed the cards they would or-ganize a union, but that that was a lie, because thereshould still be an election period in which the bosscan be in to fire the employees, using any excuse,like coming in late, getting up from the place ofwork before their time, or anything similar, and alsoadded that, with difficulty, after organizing theUnion, we would not be able to enjoy the privilegesof the Union, because we would not remain long inthe country; that we would have to leave the coun-try.Then she said that if we paid attention to theUnion, we were going to go into a very big prob-lem, because the Union was leading us into unlaw-ful acts, and that could mean jail for us.At the last, she said that, on the other hand, theboss was an honest person who was willing to helpus; that he was going to pay each one of us thehearing with her, and that at the time that the meet-ing would be over she was going to hand out someforms for us to fill out and start the process of get-ting our papers ready, and she said that if we paidmore attention to the Union than to the boss, it wasbecause we were very stupid.That is what she said.The Conversation Between Cruz and FernandezAfter the MeetingAfter the above-described meeting was over, Fernan-dez returned to his work station in the factory.Cruz had a brief conversation with Fernandez. Therewere other employees present. Fernandez identified onesuch employee as Consuelo Ibarra, and he identified an-other employee as being Laura Herrera.According to Fernandez, the following took place inhis conversation with Cruz: "She said that the boss isgoing to fire everyone that had signed the card and theones that are gossiping to the Union."The Meeting the Next Day at Which Lesser SpokeFollowing the speech made by Attorney Lopez to theemployees at the meeting described above, Cruz dis-cussed that speech with Lesser.While Cruz understands the Spanish language, she ac-knowledged at the hearing regarding the speech by At-torney Lopez, "I wasn't really paying attention too muchto her." However, Cruz observed during that speech thatthe employees were becoming upset, and Cruz overheardremarks during the speech by employees to the effectthat they felt that Attorney Lopez did not have the rightto talk to them in the way she was doing, and they feltthat it was none of her business as to where the employ-ees had come from.As a result of the foregoing, Cruz informed Lesser ofher opinion that Attorney Lopez had spoken to the em-ployees "for her convenience, not for the Compa-ny...." She told Lesser that Attorney Lopez had notsaid anything in his favor, but instead she had talkedabout her job, rather than what Lesser had wanted herto say. In Cruz' opinion, Attorney Lopez "was caringmore to make the people understand that she wanted tobe willing to help them on other problems, except theCompany problems."Lesser told Cruz that he was very sorry, and that hehad no idea that the attorney had spoken that way to theemployees. Lesser told her that he would apologize tothe employees, and he asked Cruz to act as his interpret-er when he spoke. Cruz declined to do so because she"didn't want to be in the middle .. ."At the 2 o'clock break on the day after the first meet-ing, Lesser spoke briefly to the Respondent's employeesonce again. Lesser spoke in English, and a mechanicnamed Alberto interpreted for him. Fernandez testifiedregarding Lesser's remarks at that second meeting:That he wanted us to forget what had happenedat the previous meeting, and repeated what he saidabout the Union; that it was false promises that theUnion made, and that the situation was very bad,and that we should give thanks that we had the job,because other companies were closing.Just that.The Termination of CastilloOn July 20, 1979, at 2:30 p.m. Vallejo came over towhere Castillo was working. He called her into the bun-dling room.Vallejo told Castillo that he was sorry, but that shewas being laid off for 2 weeks. Vallejo further stated thatit was possible that she might be called back.Finally, Vallejo told Castillo, "You see the problemsthat you have got upon yourself because of the Union?"Castillo replied that they should tell her clearly whethershe was going to be laid off or fired. Vallejo responded,"It is possible, but I have not been told anything yet."Castillo then went to talk with Lesser in his office. Atruckdriver named Tito served as an interpreter. Castilloasked Lesser whether he was laying her off or firing her.Lesser replied that work was very slow, and that Cas-tillo earned too much money. Lesser said that Rosa, whomade $3.25 an hour, would remain with the Company. FASHIONTIME LTD.407ConclusionsIn its decision in South Shore Hospital, 229 NLRB 363(1977), the Board stated:In determining whether a respondent created an im-pression of surveillance, the test applied by theBoard is whether employees would reasonablyassume from the statement in question that theirunion activities had been placed under surveillance.Schrementi Bros., Inc., 179 NLRB 853 (1969)....Without repeating here the findings of fact previouslyset forth above, I conclude from the Board's test referredto above that both Vallejo and Cruz created the impres-sion of surveillance of employees' union activities bytheir statements set forth in those sections. South ShoreHospital, supra; Dillingham Marine and ManufacturingCo., Fabri-Value Division, 239 NLRB 904 (1978); StarKist Samoa, Inc., 237 NLRB 238 (1978). In addition, Ifurther conclude that Vallejo and Cruz in the same con-versations described herein threatened employees of theRespondent with discharge from work because of theirunion activities.Based on the findings of fact set forth above, I con-clude that Lesser promised employees of the Respondentaid in arranging for residency papers in order to induceor cause employees of the Respondent to reject theUnion and to refrain from activities on behalf of theUnion. As also described, Lesser did speak to the em-ployees at a second meeting the following day. Amongother things, Lesser told them to forget what had hap-pened at the previous meeting. Nevertheless, the testimo-ny of Fernandez and Cruz revealed that Lesser made ref-erence to what Attorney Lopez had told the employeesat the first meeting. Lesser did not specifically disavowor retract his own comments at the first meeting.After considering the foregoing, I conclude that theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(l) of the Act as alleged inthe General Counsel's complaint. It should be noted thatthe General Counsel does not allege that any unfair laborpractices were attributable to the Respondent based onthe remarks made by Attorney Lopez.Turning now to the allegations made with regard tothe Respondent's termination of Castillo on July 20,1979, I conclude that Castillo did engage in activities onbehalf of the Union prior to her termination, and thatagents of the Respondent had knowledge of some ofthose activities. In this connection, it will be recalled thatVallejo and Goldfarb observed Castillo outside the Re-spondent's door at the time that she was signing a unionauthorization card for a union representative. (See "TheEvents About 15 Days Before the Termination of Cas-tillo" herein.) Additionally, Vallejo observed Esperanzahanding a union paper to Castillo the next day. (See"The Events the Next Day" herein.) Furthermore, theconversation between Vallejo and Castillo on the follow-ing day shows that the Respondent knew of her unionactivities. It will be recalled that Vallejo not onlywarned Castillo against getting involved in such things,but also Vallejo told her, "That the man had alreadybeen told that there was a lot of them, especially me;that I was handing out pamphlets or bulletins." Finally,the statement made by Vallejo to Castillo at the time ofher termination by the Respondent is further evidencethat the Respondent knew of her union activities. Asmore fully described above, Vallejo told Castillo, "Yousee the problems that you have got upon yourself be-cause of the Union?"The animus of the Respondent toward the rights ofemployees to engage in union organizational activities isdemonstrated in the findings of 8(a)(1) conduct describedabove. Note particularly the threats to discharge employ-ees because of their union activities.As I have described, the reasons given by the Re-spondent at the time of the termination of Castillo werethat work was very slow, and that Castillo earned toomuch money. The Respondent asserted different reasonsfor her termination at the hearing. (See "Credibility Res-olutions" herein where the assertion of those reasons wasnot credited.) According to Castillo, she had received nowarnings regarding her inspection work, and no onefrom the Respondent had ever indicated that her inspec-tions were not properly done. Significantly, both Vallejoand Lesser agreed to give Castillo a 25-cent-an-hourwage increase just 2 weeks before they terminated her,and both of them indicated to her that they were pleasedwith her work at that time. (See "The Employment ofCastillo" herein.) Finally, I conclude that Vallejo re-vealed the true reason for the termination of Castillowhen he told her at the time of her termination, "Yousee the problems that you have got upon yourself be-cause of the Union?"Accordingly, I conclude that the reasons advanced bythe Respondent for the termination of Castillo are pre-textual reasons to hide a discriminatory motivation, andthat the Respondent violated Section 8(a)(1) and (3) ofthe Act when it terminated her on July 20, 1979. GeneralBattery Corporation, 241 NLRB 1166 (1979); LouisianaCouncil No. 17, AFSCME, AFL-CIO, 250 NLRB 880(1980); Haynes Industries, Inc., 232 NLRB 1092 (1977).CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act bythe following acts and conduct:(a) Threatening its employees with discharge fromwork because of their union activities.(b) Creating the impression among its employees thatthe Respondent is engaging in surveillance of their unionactivities.(c) Promising its employees aid in arranging residencypapers in order to induce or cause its employees to rejectthe Union and to refrain from activities on behalf of theUnion.4. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) and (3) of theFASHIONTIME LTD 407 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct by terminating Angela Castillo on July 20, 1979, be-cause of her union activities.5. The unfair labor practices set forth above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease anddesist from engaging in those unfair labor practices.I shall also recommend to the Board that the Respond-ent take certain affirmative action in order to effectuatethe policies of the Act. Such affirmative action will in-clude an offer of immediate reinstatement to Castillo, or,if her former job no longer exists, to a substantiallyequivalent job, without the loss of her seniority or anyother rights and privileges. I shall also recommend to theBoard that the Respondent make her whole for herlosses which have resulted from the Respondent's termi-nation of Castillo. Backpay for Castillo, together with in-terest on such backpay amounts, will be computed in ac-cordance with the Board's decisions in F. W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962), and Florida Steel Corporation,231 NLRB 651 (1977).In order to more effectively communicate the provi-sions of an appropriate notice to employees, I shall alsorecommend to the Board that the notice be posted inboth the English language and the Spanish language.Hasa Chemical, Inc., 235 NLRB 903 (1978).In accordance with the Board's decision in HickmottFoods, Inc., 242 NLRB 1357 (1979), I shall recommendto the Board that a narrowly drafted cease-and-desistorder be entered against the Respondent, rather than abroadly drafted order.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, Fashiontime Ltd., its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Threatening its employees with discharge fromwork because of their union activities.(b) Creating the impression among its employees thatthe Respondent is engaging in surveillance of their unionactivities.(c) Promising its employees aid in arranging residencypapers in order to induce or cause its employees to rejectthe Union and to refrain from activities on behalf of theUnion.I In the event that no exceptions are filed, as provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order herein shall, as provided in Sec. 102.48 of the Board'sRules and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(d) Terminating any of its employees because of theirunion activities.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed to them by the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act:(a) Offer Angela Castillo immediate and full reinstate-ment to her former position of employment, or, if thatjob no longer exists, to a substantially equivalent positionof employment, without the loss of her seniority or anyother rights and privileges.(b) Make whole Angela Castillo for her losses, withappropriate interest thereon, which have resulted fromher termination by the Respondent. Such backpay andinterest are to be computed as set forth in "TheRemedy" section of this Decision.(c) Preserve and, upon request, make available toagents of the Board for examination and copying, allpayroll records, social security records, timecards, per-sonnel records and reports, and all of the other recordsnecessary to analyze the amount of money due under theterms of this Order.(d) Post at its Los Angeles, California, facility copiesof the attached notice marked "Appendix,"2and simulta-neously post a notice containing a translation from theEnglish language to the Spanish language of the wordingon the attached notice. Copies of said notice, on formsprovided by the Regional Director for Region 21, afterbeing duly signed by the Respondent's representative,shall be posted by it immediately upon receipt thereof,and be maintained by for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United states GovernmentWE WILL NOT threaten our employees with dis-charge from work because of their union activitiesin behalf of Anti-Racist Garment Workers' Union,or any other labor organization.WE WILL NOT create the impression among ouremployees that we are engaging in surveillance oftheir union activities. FASHIONTIME LTD.409WE WILL NOT promise our employees aid in ar-ranging residency papers in order to induce orcause our employees to reject a union and to refrainfrom activities on behalf of a union.WE WILL NOT terminate any of our employeesbecause of their union activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by theNational Labor Relations Act.WE WILL offer Angela Castillo immediate andfull reinstatement to her former position of employ-ment, or, if that job no longer exists, to a substan-tailly equivalent position of employment, withoutloss of her seniority or any other rights and privi-leges.WE WILL make whole Angela Castillo for herlosses, with appropriate interest thereon, whichhave resulted from her termination on July 20,1979.FASHIONTIME LTD.